Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Rosenthal on 08/05/2021.

The application has been amended as follows: 

In The Claims:
Claim 20 has been amended to read:
20.    (New, currently amended) A percussion drilling device for drilling in the ground, comprising:
a housing including an outer surface in which there is formed a plurality of depressions along the circumferential direction of the housing by which abrasion can be recognized, wherein the plurality of depressions comprise a plurality of identical markings at different angular positions with respect to the lengthwise axis of the housing, thereby providing a control function in relation to uniform abrasion; and
a main piston arranged in the housing for a reciprocating motion.

Claim 24 has been cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No reference or combination thereof was found which taught or made obvious the provision of the markings as claimed on a drill string member or percussion housing by which abrasion can be recognized. In light of the specification, the markings or depressions by which abrasion can be recognized will be interpreted as being specifically designed so as to allow abrasion to be readily recognized on the member since a marking or depression requires a specific range of depths which is tailored to show levels or abrasion that are relevant to the member in questions. Markings or depressions which are too deep or too shallow will not be able to be easily visually inspected to show levels of abrasion indicating excessive or approaching excessive wear levels. There were not many references found pertaining to markings or depressions on drill string members or percussion housings and none of these met the claimed limitations.
US 20160369926 A1 discloses abrasion indicating depressions 88 in figs. 8A-8C but not on a drill string member and not in the arrangements claimed. Similar failings apply to US 20050056420 A1.
US 20120125689 A1 discloses grooves 110, 144 but they do not have the claimed arrangements.
US 20060071473 A1 also fails to disclose the claimed arrangements for markings 150/715. Similar failings apply to groove 29 on US 4171560 A and grooves 16 on US 3697141 A.
US 6523586 B1 discloses wear indicators in figs. 7a and 7b that have what may meet the claimed arrangements but these are provided on tires where uneven wear is more readily considered and was not deemed an obvious modifier to drill string abrasion wear indicating references. Similar failings apply to US 20060005904 A1 and US 3414272 A which also fails to disclose the claimed arrangements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/05/2021